Vanguard California Tax-Exempt Funds Vanguard New Jersey Tax-Exempt Funds Vanguard New York Tax-Exempt Funds Vanguard Ohio Tax-Exempt Funds Vanguard Pennsylvania Tax-Exempt Funds Supplement to the Prospectus Dated March 26, 2015 Important Change to the Tax-Exempt Money Market Funds Pamela Wisehaupt Tynan will retire from Vanguard at the end of February 2016 and will no longer have direct oversight responsibility for all tax-exempt money market funds managed by the Fixed Income Group. Upon her retirement, Justin A. Schwartz, CFA, will assume this responsibility. Mr. Schwartz has been with Vanguard since 2004, has worked in investment management since 2005, and has managed investment portfolios since 2010. He received his B.S. from the University of Richmond. CFA ® is a registered trademark owned by CFA Institute. © 2016 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 075 012016
